DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	Claims 1-10 are pending in the application.
Objections to the Drawings
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “joint opening” in claim 5 (identified as element 17, as described, e.g., at p.3,ll.18; and p.4,ll.9) must be added to the drawings or the feature(s) canceled from the claim(s).  No new matter should be entered. 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103 and potential 35 U.S.C. 102(a)(2) prior art under 35 U.S.C. 103. 	Claims 1, 6-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zoller (US 3845766 A) in view of Cattanach (US 4848363 A).

    PNG
    media_image1.png
    357
    371
    media_image1.png
    Greyscale
	As to claim 1, Zoller discloses a menstrual cup (Abstract; Fig.1-3 Col.2,ll.50 to Col.4,ll.59), comprising: 
	a cup 1 (cup body 1 Fig.1-3 Col.3,ll.10-31) including an internal space (within receptacle area 26 Fig.1-2 ,ll.2 having an opening (opening in annular ring 12 Fig.1-2; Col.,ll.2-4; a wall (as wall portion of cup body 1 Fig.1;Col.3,ll.9-12); and  	a stem 8 (finger grip 8 Fig.1 Col.3,ll.30-31);  	wherein the cup is flexible (as made of soft, elastomeric material Col.3,ll.11-12); and  	wherein the menstrual cup is [capable of being] used in the menstrual period of a female, when the menstrual cup is inserted into the female's vagina,  the menses can flow into the internal space through the opening (Col.1,ll.5-12), and the menstrual cup is pulled out of the vagina through the stem 8 (Fig.1 Col.3,ll.30-31).
 	Zoller does not teach that the cup wall comprises an outer side wall and an inner side wall.

    PNG
    media_image2.png
    253
    453
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    201
    290
    media_image3.png
    Greyscale
	However, Cattanach teaches a menstrual cup 1 (vaginal collection device 1, Abstract, Fig.2,Col.3,ll.35 for collecting menses Col.1,ll.43-44,49-50), including: a cup body 3/13 with a collection chamber 4; an outer wall 7 [outer body 3 with wall 7 Fig.1-2;Col.3,ll.59-68 and inner body 13 with inner wall 14 (trap 13 with wall/diaphragm 13 Fig.1-2 Col.4,ll.38-68),   	in order to trap fluid received in the collection chamber 4 and to inhibit accidental return flow therefrom Col.4,ll.38-41.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cup body of Zoller with the double walls of Cattanach, and one of skill would have been motivated to do so, in order to trap fluid received in the collection chamber 4 and to inhibit accidental return flow therefrom; and where Cattanach teaches the same elements and function in the same field of endeavor. 

	As to claims 6-7, Zoller discloses wherein the inner side wall is provided with a plurality of vertical grooves (as grooves between ribs 9 and wall of cup 1 Fig.1 Col.4,ll.5-7).

	As to claim 9, Zoller discloses wherein the outer side wall of the cup 1 is provided with a plurality of surrounding bearing ribs 4,7 (ribs 4,7; Fig.1-3 Col.3,ll.17-31).


 	Claims 2-5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zoller in view of Cattanach, and further in view of Vean (US 2010/0242968 A1).
 	As to claims 2-5 and 10, the combination of Zoller and Cattanach does not teach wherein:	(as per claims 2-3) the opening is provided with an overflow stopping convex ring with a top surface having a bevel face; 	(as per claims 4-5) the opening is provided with a dumping port with a joint opening; and 	(as per claim 10) a top surface of the cup has a slope.

    PNG
    media_image4.png
    300
    383
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    330
    365
    media_image5.png
    Greyscale
 	However, Vean teaches a menstrual cup (Abstract; [0007]-[0046]), comprising:  	a cup 14 (dome 14 Fig.1-2 [0030]-[0031] including an internal space (within receptacle area 26 Fig.1-2 [0030],ll.2) having an opening (opening in annular ring 12 Fig.1-2; [0026],ll.2-4; 
    PNG
    media_image6.png
    335
    261
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    219
    223
    media_image7.png
    Greyscale
  	(as per claims 2-3) the opening is provided with an overflow stopping convex ring 22 with a beveled face (with flanges 22 [0026],ll.7 with beveled face as extending down at an angle of 120 degrees or less and capable of functioning as an overflow stopping convex ring according to broadest reasonable interpretation Fig.1,4; [0026],ll.5-13; where the flanges are integrally/internally formed with the ring 12 [0026],ll.11-13); 	(as per claims 4-5) the opening is provided with a dumping port 24a with joint opening 24b (each as: one of different notches 24 provided between convex ring/flanges 22 capable of functioning either as an dumping port for fluid inside and joint opening for vacuum release according to broadest reasonable interpretation Fig.3; [0026],ll.12-13); 	(as per claim 10) a top surface of the cup has a slope (as sloped outer surface 20 of annular top ring 12 Fig.1,4 [0026],ll.2-3); 	in order to:  		provide a convex ring of flanges 22 as extending down at an angle of 120 degrees or less and capable of functioning as an overflow stopping convex ring according to broadest reasonable interpretation Fig.1,4; [0026],ll.5-8;  		provide a dumping port 24a with joint opening 24b (each as: one of different notches 24 provided between convex ring/flanges 22 capable of functioning either as an dumping port for fluid inside and joint opening for vacuum release according to broadest reasonable interpretation Fig.3; [0026],ll.12-13; and  		provide a ring-topped sloped, smooth, surface that provides the advantages of avoiding bunching up of the ring/flanges and abrasions to the cervix when the device is inserted into the vagina [0028].
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the top ring of Zoller and/or Cattanach with the convex ring, dumping port/joint opening, and sloped ring surface of Vean with of Y, and one of skill would have been motivated to do so, in order to:  		provide a convex ring of flanges 22 as extending down at an angle of 120 degrees or less and capable of functioning as an overflow stopping convex ring according to broadest reasonable interpretation;  		provide a dumping port 24a with joint opening 24b as each as: one of different notches 24 provided between convex ring/flanges 22 capable of functioning either as an dumping port for fluid inside and joint opening for vacuum release according to broadest reasonable interpretation Fig.3; [0026],ll.12-13; and  		provide a ring-topped sloped, smooth, surface that provides the advantages of avoiding bunching up of the ring/flanges and abrasions to the cervix when the device is inserted into the vagina. 

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zoller in view of Cattanach, and further in view of Chambers (US 2008/0077097 A1).


    PNG
    media_image8.png
    418
    349
    media_image8.png
    Greyscale

	As to claim 8, The combination of Zoller and Cattanach does not teach wherein the stem is provided with a plurality of slip resistant convex rings. 	However, Chambers teaches a menstrual cup 20 comprising an open top and a closed bottom end with a stem 40 Fig.1-2 Abstract, [0018]; wherein the stem 40 is provided with a plurality of slip resistant convex rings 42 (as ridges 42 Fig.1-2; [0018],ll.1,4-7), in order to make the stem 40 easier to grasp to remove or insert the cup 20 Fig.1-2 [0018],ll.5-7.	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the stem of Zoller with convex rings of Chambers, and one of skill would have been motivated to do so, in order to make the stem 40 easier to grasp to remove or insert the cup; and where Cattanach teaches the same elements and function in the same field of endeavor. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781